DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-24 are pending.
Claims 15-24 are rejected.
Claims 1-14 and 25-27 are canceled.

Information Disclosure Statement
The information disclosure statements submitted on May 27, 2021; October 1, 2021 and December 21, 2021 were considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 15-24 in the reply filed on December 21, 2021 is acknowledged.  The non-elected claims were canceled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both a heterogeneous catalyst rejuvenation system and a solids concentrator (see lines 1-3 of paragraph .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 306.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the precipitator 505 (see line 8 of paragraph 0130).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 18 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Therefore the pH necessary to convert the tungsten-containing anion to tungstic acid is indefinite.
The term “elevated” in claim 22 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the temperature and pressures required for the hydrogenation of the organic acid is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalnes et al. (US 8,222,464 B2).
.
Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthusamy et al. (US 10,519,086 B2).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 10,519,086 B2) as applied to claims 15-17 above, and further in view of Van Der Heide et al. (US 2019/0039979 A1) and Oogjen et al. (US 8,057,763 B2).
Muthusamy et al. disclose the invention as described above for claim 15-17, but differs from claim 18 in that the pH of the aqueous medium is not disclosed.  Muthusamy et al. further differ from claim 22 in that it is not disclosed that an organic acid is present in the aqueous medium.
Van Der Heide et al. disclose a process for the production of alkylene glycols from a carbohydrate-containing feed (see entire disclosure).  It is disclosed that the pH of the reaction mixture is preferably at least 2.0, more preferably at least 2.5 and at most 8.0, more preferably at most 6.0 (see paragraph 0028).  The pH may be maintained by organic acids, such as acetic acid (see paragraph 0028 and 0041).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to conduct the process of Muthusamy et al. at a 
Muthusamy et al. further differs from claim 19 in that although Muthusamy et al. disclose reactivating the catalyst prior to recycle (column 9, lines 20-41 and column 10, lines 46-48).  Muthusamy et al. do not disclose that the reactivating the catalyst include reacting with a base to form the soluble tungstate anion.
However, one having ordinary skill in the art would have found it obvious that the  precipitated oxides of tungsten in the process of Muthusamy et al. could be converted back to a soluble tungstate for use as the soluble retro-Aldol catalyst by reacting the precipitated oxides of tungsten with a base. 
 Muthusamy et al. further differs from claims 20 and 21 in that although Muthusamy et al. disclose reactivating the catalyst prior to recycle (column 9, lines 20-41 and column 10, lines 46-48).  Muthusamy et al. do not disclose reactivating the catalyst by oxidation.
Oogjen et al. disclose a process for recovering a Group VIB metal catalyst which includes an oxidation process (column 3, lines 14-43).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the spent catalyst in the process of Muthusamy et al. could be reactivated using the oxidation process disclosed by Oogjen .
Claims 15, 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnes et al. (US 8,222,464 B2) alone or in view of Liu et al. (US 2017/0210687 A1).
 Kalnes et al. disclose a catalytic process for producing a lower glycol of at least one of ethylene glycol and propylene glycol from a carbohydrate-containing feed comprising at least one of aldose- and ketose-yielding carbohydrate (column 1, lines 49-55; column 2, lines 32-33; column 5, line 41 to column 6, line 2; column 10, lines 23-41).    The process comprising continuously or intermittently supplying the feed to a reaction zone containing an aqueous medium having therein catalyst for converting the carbohydrate to the glycol (column 3, line 20 to column 4, line 27).   The aqueous medium is at catalytic conversion conditions including the presence of dissolved hydrogen, to produce a reaction product containing glycol (column 3, lines 20-59 and column 4, lines 62-67).   Continuously at least a portion of the aqueous medium is withdrawn from the reaction zone and at least a portion of the withdrawn aqueous medium from the reaction zone is recycled to the reaction zone (column 4, lines 19-22; column 5, lines 55-59; column 8, lines 53-61; and column 10, lines 33-35).  The aqueous medium recycling to the reaction zone is subjected to at least one unit operation to enhance the catalytic process in the reaction zone (column 9, lines 14-21 and 51-53).   The aqueous medium withdrawn from the reaction zone comprises 
	Kalnes et al. disclose the catalytic process described above for claims 15 and 16, but differ from claim 22 in that the catalytic process disclosed by Kalnes et al. do not require that an organic acid is contained in the aqueous medium and at least a portion of the withdrawn aqueous medium is subjected to carboxylic acid hydrogenation conditions including the presence of a carboxylic acid hydrogenation catalyst and
hydrogen at elevated temperature and pressure.  
	However, Kalnes et al. do disclose that the feedstock may comprise co-products that may be recycled along with an aqueous medium to the reaction zone (column 3, lines 20-27 and column 8, lines 63).  Examples of the co-products include organic acids (column 5, lines 43-53).   The reaction zone includes a hydrogenation component (column 5, line 60 to column 6, line 2).   The separated hydrogen may be recycled to the reaction zone (column 8, line 64 to column 9, line 7).  The separated hydrogen may be pressurized and heated to a temperature above the temperature of the reaction zone prior to be being recycled (see column 4, line 67 to column 5, line 15; column 9, lines 7-
Lui et al. disclose that in the production of diols that if the acids produced in the course of the reaction are not enough to maintain the pH organic acids such as lactic acid, formic acid, and acetic acid may be added (see paragraphs 0004, 0006, 0017).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the catalytic process disclosed by Kalnes et al. could have an organic acid such as acetic acid, lactic acid and formic acid as taught by Lui et al., contained in the aqueous medium, since Lui et al. disclose that in the production of diols that if the acids produced in the course of the reaction are not enough to maintain the pH organic acids such as lactic acid, formic acid, and acetic acid may be added.   The ordinary skilled artisan would have further found it obvious that at least a portion of the withdrawn aqueous medium can be subjected to carboxylic acid hydrogenation conditions including the presence of a carboxylic acid hydrogenation catalyst and hydrogen at elevated temperature and pressure, since Kalnes et al. disclose that the feedstock may comprise co-products that may be recycled along with an aqueous medium to the reaction zone; the reaction zone includes a hydrogenation component; the separated hydrogen may be recycled to the reaction zone ; the separated hydrogen may be pressurized and heated to a temperature above the temperature of the reaction zone prior to be being recycled; and enhances the catalytic process in the reaction zone by increasing the hydrogen partial pressure of the aqueous medium.

Claims  15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnes et al. (US 8,222,464 B2) as applied to claims 15 and 16 above, and further in view of Van Der Waal et al. (US 10,138,184 B2).
Kalnes et al. disclose the invention as described above for claims 15 and 16 but differs from claim 18 in that the tungsten-containing anion is not disclosed as being converted to tungstic acid at a pH of the aqueous medium that is sufficient that tungstic acid is precipitated and then removed by a solids separation unit operation.
Van Der Waal et al. disclose a process for the preparation of glycols wherein the tungsten catalyst is separated and acidified to provoke precipitation of tungstic acid, the tungsten compound is reclaimed and can be suitably recycled (column 10, line 55 to column 11, line 7).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the tungsten catalyst of Kalnes et al. could be recovered by acidifying the tungsten catalyst to provoke precipitation of tungstic acid, as taught by Van Der Waal.  The skilled artisan would have been motivated to carry out the recovery process of Van Der Waal as it would allow for alternative process for the tungsten compound of Kalnes et al. to be reclaimed and suitably recycled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 15, 16,  and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 16-22 of copending Application No. 17/031,675 in view of Van Der Heide et al. (US 2019/0039979 A1).  Copending Application No. 17/031,675 claims a process for producing a lower glycol comprising at least one of ethylene glycol and propylene glycol that is very similar to the instant process except that copending Application No. 17/031,675 disclose a liquid medium rather than an aqueous medium.  However, an aqueous medium is a liquid medium.   In addition the instant claims do not expressly disclose that the liquid medium comprise a hydrogenolysis or hydrogenation catalyst that is suspended in the liquid medium.  Van Der Heide disclose that processes for the conversion of saccharides to glycol generally require two catalytic species in order to catalyze the retro-aldol and hydrogenation reactions (see paragraph 0006).  The hydrogenation catalyst is selected from transition metals of groups 8, 9 and 10 and include metals such as nickel.  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the catalyst of instant application includes a hydrogenolysis or hydrogenation catalyst that is suspended in the liquid medium, since Van Der Heide disclose that processes for the conversion of saccharides to glycol generally require two catalytic species in order to catalyze the retro-aldol and hydrogenation reactions with the hydrogenation catalyst .  
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699